Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of January 1, 2009 (the
“Effective Date”) by and between X-RITE, INCORPORATED, a Michigan corporation
with its principal office located at 4300 44th Street, S.E., Grand Rapids,
Michigan 49512 (“X-Rite”), and Bernard J. Berg, an individual resident at 10775
Eastern Avenue S.E., Wayland, Michigan 49348 (“Consultant”).

WHEREAS, X-Rite desires to engage Consultant to perform the Services (defined
below) in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, the parties hereto agree as follows:

 

1. Consulting Services. X-Rite hereby engages Consultant to provide such
consulting services as the Chief Executive Officer or Chief Technology Officer
of X-Rite may reasonably request from time to time (the “Services”); provided,
that Consultant shall not be obligated to provide the Services for more than
(i) seven (7) business days per month during the first year of the Term (as
defined below) and (ii) four (4) business days per month during the second year
of the Term. Consultant hereby accepts and agrees to such engagement, subject to
the terms and conditions hereof.

 

2. Compensation. In consideration of Consultant’s performance of the Services,
X-Rite shall provide to Consultant:

 

  (a) an annual consulting fee in the amount of One Hundred Thousand United
States Dollars ($100,000), payable during the Term in accordance with X-Rite’s
normal payroll practices; and

 

  (b) payment of Consultant’s continuation coverage premiums under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, for a period
of eighteen (18) months following the Effective Date.

 

3. Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date and shall continue for a period of two (2) years.

 

4.

Non-Competition; Non-Solicitation. Consultant agrees that during the Term of
this Agreement, Consultant shall not: (i) participate directly or indirectly, in
the ownership, management, financing or control of any business which is, or is
about to become, a competitor of X-Rite or its subsidiaries; (ii) provide
consulting services or serve as an officer or director for any such business; or
(iii) solicit for employment or other services or employ or engage as a
consultant or otherwise any person who is or was an employee of X-Rite, or
encourage or facilitate any person who is or was an employee of X-Rite to
terminate his or her employment with X-Rite. Notwithstanding the foregoing,
Consultant shall not be prohibited from owning stock of any corporation whose
shares are publicly traded so long as that ownership is in no case more than
five percent (5%) of such shares



--------------------------------------------------------------------------------

 

of the corporation. The time period for the restrictions set forth in this
Section shall be extended by the number of days in which Consultant is in breach
of such restrictions.

 

5. Status. The relationship of Consultant to X-Rite shall be that of an
independent contractor and nothing in this Agreement shall be deemed to create
any employment relationship between X-Rite and Consultant.

 

6. Notice. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to Consultant at the address set forth on the first page of
this Agreement, or to X-Rite at its principal executive offices to the attention
of the Secretary, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

 

7. Complete Agreement. This Agreement contains the full and complete
understanding of the parties hereto with regard to the subject matter contained
herein. No other agreements or undertakings of the parties shall in any manner
limit or alter the nature and scope of the terms hereof unless in writing duly
executed by both parties and expressly providing that the same shall be
controlling over any conflicting terms contained herein.

 

8. Binding Agreement; Assignment. This Agreement is intended to bind and inure
to the benefit of and be enforceable by X-Rite, Consultant and their respective
heirs, representatives, successors and assigns. This Agreement is personal as to
the rights and interests of Consultant, and as such, Consultant may not assign
or transfer his rights, duties or obligations under this Agreement, in whole or
in part, without the prior written consent of X-Rite.

 

9. Waiver. The failure of X-Rite or Consultant to insist, in any one or more
instances, upon performance of any of the terms or conditions of this Agreement,
shall not be construed as a waiver or relinquishment of any rights granted
hereunder or the future performance of any such term, covenant or condition. No
amendment or waiver of any provision of this Agreement shall in any event be
effective unless the same shall be in writing and signed by the parties hereto,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

10. Governing Law. This Agreement was entered into in the State of Michigan and
shall be construed and interpreted in accordance with the laws of the State of
Michigan as applied to contracts made and to be performed in the State of
Michigan. Any action arising out of or to enforce this Agreement must be brought
in courts in the State of Michigan. The parties consent to the jurisdiction of
the courts in the State of Michigan and to service of process by registered
mail, return receipt requested, or by any other manner provided by law.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, X-Rite has caused this Agreement to be executed by a duly
authorized corporate officer and Consultant has executed this Agreement as of
the date and year first above written.

 

X-RITE:

 

X-RITE, INCORPORATED

    CONSULTANT: By:   /s/Thomas J. Vacchiano, Jr.     /s/Bernard J. Berg Title:
  Chief Executive Officer     Bernard J. Berg